[Cite as Cleveland v. McGervey, 2022-Ohio-3911.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

CITY OF CLEVELAND,                                 :

                Plaintiff-Appellee,                :
                                                             No. 110770
                v.                                 :

BRIDGET MCGERVEY,                                  :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: VACATED AND REMANDED
                RELEASED AND JOURNALIZED: November 3, 2022


                     Criminal Appeal from the Cleveland Municipal Court
                                Case No. 2020-CRB-004886


                                           Appearances:

                Mark Griffin, Cleveland Law Director, Aqueelah A.
                Jordan, Chief Prosecuting Attorney, and Leslie C. Weston,
                Assistant Prosecuting Attorney, for appellee.

                Timothy Young, Ohio Public Defender, and Addison M.
                Spriggs, Assistant State Public Defender, for appellant.


EILEEN T. GALLAGHER, J.:

               Defendant-appellant, Bridget McGervey (“McGervey”), appeals from

her conviction following a bench trial. She raises the following assignments of error

for review:
      1. The trial court’s failure to provide an adequate recording of Ms.
      McGervey’s trial court proceedings constitutes a violation of her due
      process rights on appeal. Appellate Rule 9(A)(2) and the Fifth and
      Fourteenth Amendments to the United States Constitution, and Ohio
      Constitution, Article I, Section 10.

      2. The trial court erred by not conducting a hearing or ordering a
      competency evaluation of Ms. McGervey before convicting her of a
      crime. Fifth, and Fourteenth Amendments to the United States
      Constitution; Ohio Constitution, Article I, Section 10; Drope v.
      Missouri, 420 U.S. 162, 171-172, 95 S.Ct. 896, 43 L.Ed.2d 103 (1975);
      R.C. 2945.37(B).

      3. Ms. McGervey was denied the effective assistance of counsel when
      her attorney failed to request a competency evaluation prior to trial.
      Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
      674 (1984); Sixth and Fourteenth Amendments, United States
      Constitution; Article I, Sections 10 and 16, Ohio Constitution.

            After careful review of the record and relevant case law, we vacate

McGervey’s conviction and remand the matter for a new trial.

                     I. Procedural and Factual History

            On May 15, 2020, a complaint was filed against McGervey in the

Cleveland Municipal Court, charging her with aggravated menacing in violation of

Cleveland Codified Ordinances (“C.C.O.”) 621.06 and aggravated disorderly conduct

in violation of C.C.O. 605.03(a)(1). The complaint stemmed from allegations that

McGervey verbally threatened the victim, D.W., who was acting in the course and

scope of his employment as a security guard for a shopping center located in

Cleveland, Ohio. The complaint further alleged that, at the time of her arrest,

McGervey “repeatedly ignored commands to stop threatening to do harm to others,

shouting, cursing, and using racial slurs.” (Complaint and Statement of Facts,

May 16, 2020.)
             Following several continuances, the parties agreed to bifurcate the

charges and proceed to a bench trial on the aggravated disorderly conduct offense.

Relevant to this appeal, a substantial portion of the bench trial was not captured by

the court’s audio-recording system. The available transcript begins in the midst of

the prosecutor’s cross-examination of McGervey. Thus, the entirety of the city’s

case-in-chief is not part of this record. In addition, the majority of the defense’s

case-in-chief, including McGervey’s direct-examination testimony, is not part of this

record.

             Regarding the pertinent facts supporting the city’s allegations against

McGervey, however, the record does include video footage captured by the body

camera of the arresting officer, Officer Wesley Farra (“Officer Farra”) of the

Cleveland Police Department. The video footage depicts McGervey’s interaction

with the arresting officer following her altercation with the victim, D.W.

             At the conclusion of trial, the court found McGervey guilty of

aggravated disorderly conduct, a misdemeanor of the first degree. In support of its

verdict, the trial court stated, in relevant part:

       On that video on that day, you were out of control. I don’t know if it’s
       because you think that you can or if it’s because of a mental health issue.
       I don’t know, because there has been no professional mental health
       evaluation.

       ***

       You don’t get to act like that and come in here and claim victim. You
       don’t get to do it. People do less than that and get treated far worse.
       Nobody would look at that video and think that you were under attack.

       ***
       If you thought that you were under attack, then that to me is grounds
       for you to have a mental health evaluation. * * *

       It’s gonna be trial had. Found guilty.

(Tr. 17-19.)

               Upon rendering its verdict, the trial court referred McGervey to the

county probation department for the completion of a presentence-investigation

report. In addition, the court referred McGervey to the court’s psychiatric clinic to

complete a mental-health evaluation pursuant to R.C. 2947.06(B).

               On December 16, 2020, McGervey participated in a mental-health

evaluation in accordance with the court’s order. A mitigation report was issued by

the county psychiatric clinic on December 22, 2020.1

               On December 28, 2020, the city dismissed the aggravated menacing

offense without prejudice.

                On January 11, 2021, McGervey appeared before the court for

sentencing on her aggravated disorderly conduct conviction.                McGervey was

sentenced to 180 days in jail, suspended; a fine in the amount of $1,000; and a two-

year period of active probation “with participation in the Mental Health Court.” In

addition, McGervey was ordered to complete the court’s Community Orientation

Program and 80 hours of community work service.




       1 For clarity, we note that the mitigation report, including the findings reached by
the court’s forensic psychiatrist, has been filed under seal, and therefore, is not available
for public consumption.
              On September 8, 2021, this court granted McGervey leave to file a

delayed appeal. On January 19, 2022, McGervey filed a “Notice of Inability to

Comply Under App.R. 9(C).”2 In the motion, McGervey alleged that she could not

cure the defects in the missing transcript by preparing a statement of the evidence

pursuant to App.R. 9(C) due to (1) trial counsel’s limited recollection of the bench

trial, and (2) health-related issues that have impaired her own recollection of the

trial. The motion was supported by the affidavit of the court reporter who averred

that he was “unable to produce the [entire] transcript because the ER (electronic

recording) for [December 14, 2020] could not be located on the network server.”

The court reporter explained that “a review of the Jefferson Audio/Video Systems

(JAVS), indicate[d] that the recording system was not turned on until 1:14:31 p.m.”

              McGervey now appeals her conviction.

                               II. Law and Analysis

                          A. Transcript of Proceedings

              In her first assignment of error, McGervey argues the trial court

violated her right to due process by failing to provide an adequate recording of the

trial proceedings.   McGervey contends that in the absence of a memorialized

transcript, proper appellate review is not possible. Thus, McGervey submits that her

conviction should be reversed or, in the alternative, a new trial should be ordered.




      2  This filing and McGervey’s brief on appeal have been redacted to restrict public
access to sensitive information in accordance with Sup.R. 45(E).
              Pertinent to this appeal, Crim.R. 22, titled “Recording of Proceedings,”

provides as follows:

      In serious offense cases all proceedings shall be recorded.

      In petty offense cases all waivers of counsel required by Rule 44(B)
      shall be recorded, and if requested by any party all proceedings shall
      be recorded.

      Proceedings may be recorded in shorthand, or stenotype, or by any
      other adequate mechanical, electronic or video recording device.

(Emphasis added.)

              Crim.R. 2(D) defines a “petty offense” as “a misdemeanor other than

a serious offense.” In turn, a “serious offense” is “any felony, and any misdemeanor

for which the penalty prescribed by law includes confinement for more than six

months.” Crim.R. 2(C). Here, McGervey was found guilty of aggravated disorderly

conduct, a misdemeanor of the first degree, punishable by a maximum sentence of

six months. R.C. 2929.24(A)(1). Thus, as it pertains to Crim.R. 22, the parties do

not dispute that the offense of aggravated disorderly conduct is a petty offense. See

State v. Decola, 11th Dist. Ashtabula No. 2016-A-0037, 2017-Ohio-4232, ¶ 21.

              In this case, the record on appeal does not contain a written request

by either party for the trial proceedings to be recorded. Given the deficiencies in the

record, however, we have no basis to conclude whether a request was orally made.

In this regard, it is telling that the court’s recording system was, in fact, utilized

during McGervey’s trial, albeit in an untimely fashion. The nature of the recording

suggests that the parties believed the court’s recording system was being utilized

throughout the entirety of the trial. The defect in the recording was not discovered
until the transcript of the proceedings was requested and the court reporter

discovered that the court’s recording system was not “turned on” until the trial was

well under way. The trial court similarly expressed confusion with the missing

portions of the trial transcript during a hearing held on July 1, 2021, stating that it

was unclear why the entire trial was not recorded. (July 1, 2021 hearing, tr. 2.)

Under these circumstances, we find the court’s failure to record the proceeding by

adequate means was the product of an oversight or technological malfunction that

was beyond the parties’ control.

               With that said, however, the court’s failure to comply with the

requirements of Crim.R. 22 does not end our inquiry. As noted by the Ohio Supreme

Court, “The procedures outlined in App.R. 9 are designed precisely for this type of

situation, where a transcript is unavailable.” In re B.E., 102 Ohio St.3d 388, 2004-

Ohio-3361, 811 N.E.2d 76, ¶ 14; see also State v. McClusky, 6th Dist. Wood No. WD-

03-018, 2004-Ohio-85, ¶ 16 (“a court’s failure to comply with Crim.R. 22 is not

inherently prejudicial given the alternative to a transcript available under App.R.

9.”).

               Specifically, App.R. 9(C)(1) provides a means to reconstruct the record

in the absence of a transcript, stating:

        (1) If no recording of the proceedings was made, if a transcript is
        unavailable, or if a recording was made but is no longer available for
        transcription, the appellant may prepare a statement of the evidence or
        proceedings from the best available means, including the appellant’s
        recollection. The statement shall be served on the appellee no later
        than twenty days prior to the time for transmission of the record
        pursuant to App.R. 10 and the appellee may serve on the appellant
      objections or propose amendments to the statement within ten days
      after service of the appellant’s statement; these time periods may be
      extended by the court of appeals for good cause. The statement and
      any objections or proposed amendments shall be forthwith submitted
      to the trial court for settlement and approval. The trial court shall act
      prior to the time for transmission of the record pursuant to App.R. 10,
      and, as settled and approved, the statement shall be included by the
      clerk of the trial court in the record on appeal.

              This court has consistently held that “[f]ailure to file the transcript

prevents an appellate court from reviewing an appellant’s assigned errors. * * *

Thus, absent a transcript or alternative record under App.R. 9(C) or (D), we must

presume regularity in the proceedings below.” Lakewood v. Collins, 8th Dist.

Cuyahoga No. 102953, 2015-Ohio-4389, ¶ 9.             See also Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980) (“When portions of

the transcript necessary for resolution of assigned errors are omitted from the

record, the reviewing court has nothing to pass upon and thus, as to those assigned

errors, the court has no choice but to presume the validity of the lower court’s

proceedings and affirm.”).

              On appeal, McGervey acknowledges that App.R. 9 “provides a

mechanism to supplement incomplete transcripts.” McGervey reiterates, however,

that she “is unable to recreate the record under either App.R. 9(C) or (D)” because

trial counsel has a limited recollection of the proceedings and she “is unable to assist

in the ‘preparation of a statement of the evidence’” based on health-related issues

that have impaired her recollection of the proceedings. McGervey further contends
that she has been materially prejudiced by the absence of a complete transcript,

stating:

      A criminal defendant is presumed innocent until proven guilty by the
      state beyond a reasonable doubt. The state must present sufficient
      evidence during its case-in-chief to satisfy that burden. Therefore, in a
      case like Ms. McGervey’s, where there is no audio recording of the
      state’s entire case, it is impossible to challenge her conviction on
      appeal. Ms. McGervey is unable to make arguments typically raised on
      direct appeal due to the absence of a complete trial transcript. Possible
      arguments could have included sufficiency of the evidence, manifest
      weight, prosecutorial misconduct, discovery violations, and challenges
      to the testimony presented by the state’s witnesses.

              In addressing claims analogous to those presented in this appeal, Ohio

courts have recognized that the reversal of convictions and sentences on grounds of

unrecorded proceedings will not occur in situations where

      “the defendant has failed to demonstrate that (1) a request was made at
      trial that the [proceedings] be recorded or that objections were made
      to the failures to record, (2) an effort was made on appeal to comply
      with App.R. 9 and to reconstruct what occurred or to establish its
      importance, and (3) material prejudice resulted from the failure to
      record the proceedings at issue.”

State v. Beltowski, 11th Dist. Lake No. 2006-L-032, 2007-Ohio-3372, ¶ 14, quoting

State v. Palmer, 80 Ohio St.3d 543, 554, 687 N.E.2d 685 (1997); State v. Foster, 3d

Dist. Union No. 14-20-17, 2021-Ohio-3408, ¶ 42.

              Consistent with the foregoing, we find the record supports the

conclusion that either the trial court led the parties to believe the bench trial was, in

fact, being recorded, or a formal request was made to have the bench trial recorded

pursuant to Crim.R. 22.
               Moreover, we are persuaded by McGervey’s contention that she

attempted to comply with App.R. 9 but was unable to do so despite her best efforts.

In this case, appellate counsel could not assist in the reconstruction of the record

because she did not represent McGervey during the trial proceedings. Additionally,

appellate counsel’s efforts to gather pertinent information from trial counsel proved

unsuccessful due to trial counsel’s inability to recall specific testimony. Finally, we

find competent and credible information supports the claim that McGervey was

unable to assist in the preparation of a statement of the evidence due to

circumstances that are beyond her control. Although we are unable to set forth

specific grounds supporting our determination given the number of restricted

documents filed in this case, we emphasize that our conclusion is premised on

specific information contained within the available portions of the transcript, the

sealed presentence-investigation report, and the sealed mitigation report authored

by the court’s psychiatric clinic.

               With respect to McGervey’s claims of material prejudice, we recognize

that “the importance to meaningful appellate review of a complete, full, and

unabridged transcript of the trial proceedings is well-established.” State v. Walton,

2d Dist. Montgomery No. 20615, 2006-Ohio-1974, ¶ 13, citing State ex rel. Spirko v.

Judges of the Court of Appeals, 27 Ohio St.3d 13, 17-18, 501 N.E.2d 625 (1986).

Nevertheless, recording equipment is not infallible and is subject to unanticipated

malfunctions. For this reason, “‘[t]he failure of recording equipment in the trial

court does not result in prejudice per se.’” Beltowski, 11th Dist. Lake No. 2006-L-
032, 2007-Ohio-3372, at ¶ 30, quoting State v. Ward, 4th Dist. Gallia No. 03CA2,

2003-Ohio-5650, ¶ 28, citing State v. Skaggs, 53 Ohio St.2d 162, 372 N.E.2d 1355

(1978), syllabus; see also Palmer, 80 Ohio St.3d at 554, 687 N.E.2d 685. Rather,

       it is incumbent upon Defendant to demonstrate how incompleteness in
       the record precludes effective appellate review. A general assertion that
       this is so will not suffice. Defendant must demonstrate that effective
       review will be precluded, and that prejudice will result from the
       incompleteness of the record. State v. Williams, 73 Ohio St.3d 153, 652
       N.E.2d 721 (1995). Absent an indication that Defendant has been
       prejudiced by the absence of items from the record, reversible error has
       not been demonstrated. Id.

Walton at ¶ 13.

              After careful consideration, we find McGervey has demonstrated that

meaningful appellate review cannot be achieved in this case given the magnitude of

the missing record and her inability to comply with App.R. 9. Contrary to the

circumstances addressed in Beltowski, Ward, and Skaggs, this is not the case where

the trial transcript only contains minimal inaudible or indiscernible statements.

Rather, the entirety of the prosecution’s case-in-chief is absent from the record in

this case. As stated in State v. Cunningham, 4th Dist. Washington No. 91 CA 30,

1993 Ohio App. LEXIS 1914 (Apr. 2, 1993):

       An accurate transcript is the lynch pin of appellate review. * * *
       However, where a trial court maintains a system so that, regularly and
       consistently, the events at trial cannot be transcribed and a proper
       appeal record cannot be prepared, such failure reaches constitutional
       proportions. Appellate review is vitiated.

Id. at 11.

              Significantly, this court has no information concerning the identity of

the witnesses presented by the prosecution, the substance of their testimonies, or
their personal knowledge of the events leading to McGervey’s arrest. Nor does this

court have information concerning the nature of the objections raised by defense

counsel, or the evidence introduced on behalf of McGervey. Appellate counsel was

equally deprived of the ability to review the contents of the trial proceedings, and,

understandably, was unable to effectively assess whether it was appropriate to

present assignments of error relating to specific aspects of the prosecution’s case.

Undoubtedly, the contents of the prosecution’s case, including the sufficiency of its

production or evidence and its compliance with the Ohio Rules of Criminal

Procedure and Evidence, concern matters that are vital to a meaningful review on

appeal. Under these circumstances, we find the record is inadequate for purposes

of effective appellate review. We therefore conclude that material prejudice resulted

from the failure to record the proceedings at issue. See In re B.E., 102 Ohio St.3d

388, 2004-Ohio-3361, 811 N.E.2d 76, at ¶ 17, quoting State v. Brewer, 48 Ohio St.3d

50, 61, 549 N.E.2d 491 (1990) (“‘[t]he minimal effort needed to comply with Crim.R.

22 is far outweighed by the expense, in time and taxpayer money, of retrying a

complex criminal case’”).

              Finally, we are unpersuaded by the city’s assertion that McGervey “has

not been prejudiced by the lack of a complete trial transcript” given the clear

evidence of guilt contained within the body-camera footage introduced at trial. After

careful consideration, and under the limited facts presented in this case, we decline

to presume regularity in the validity of the trial proceedings, including the
prosecution’s introduction and admission of evidence at trial. As this court has

stated,

      [I]n general, the presumption of regularity will not apply and the
      matter must be reheard where the transcript is mandated by law and
      the appellant attempts but is unable to submit a reconstructed record.

Warrensville Hts. v. Ohio Patrolmen’s Benevolent Assn., 8th Dist. Cuyahoga No.

89406, 2008-Ohio-2179, ¶ 39, citing In re B.E. at ¶ 16. “Under the facts of this case,

we are unwilling to presume the validity of the juvenile court’s proceedings in the

absence of an App.R. 9(C) statement, as [the prosecution] urges us to do.” In re B.E.

at ¶ 16. We recognize that the authentication requirement of Evid.R. 901(A) is a low

threshold. However, in the complete absence of a reviewable foundation, this court

will not presume the authenticity of the body-camera video as a condition precedent

to admissibility merely because the prosecution maintains on appeal that the

recording is credible.

              McGervey’s first assignment of error is sustained. Because the matter

is remanded to the trial court for a new trial, the second and third assignments of

error are rendered moot.

              Judgement vacated and case remanded to the trial court for further

proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MICHELLE J. SHEEHAN, P.J., and
MARY EILEEN KILBANE, J., CONCUR